DETAILED ACTION

Election/Restrictions

This application is in condition for allowance except for the presence of claims 11-16 directed to Invention II non-elected without traverse.  Accordingly, claims 11-16 have been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kirk Rowe on 11/08/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 08/23/2021. 

1. (Currently Amended) A method of forming patterns for a semiconductor device, the method comprising: 
forming spacers spaced apart from each other on a target layer, each of the spacers having a width and a length greater than the width, wherein the target layer comprises an insulating layer and a mask layer on the insulating layer, wherein the spacers comprise: 
a first spacer, the length of the first spacer extending in a first direction; 
a second spacer comprising first line portions, wherein the lengths of the first line portions are parallel to the first spacer and the first line portions are spaced apart from each other in the first direction and a first bending portion that is connected to the first line portions and  different than the first direction, wherein the first line portions extend in opposite directions from the first bending portion so as to be respectively adjacent to and parallel to a first area and a second area of the first spacer; and 
a third spacer forming a closed loop surrounding the circumference of a closed area between the first line portions in the first direction, wherein the third spacer is disposed between the first bending portion of the second spacer and a third area of the first spacer in the second direction, the third area disposed between the first area and the second area of the first spacer;

forming mask patterns by etching portions of the mask layer opened by the spacers; 
etching portions of the insulating layer opened by the mask patterns; and 
filling etched areas of the insulating layer with conductive patterns.  

2-3. (Canceled)  

11-16. (Canceled)

Allowable Subject Matter

Claims 1 and 4-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming patterns for a semiconductor device, the method comprising: forming spacers spaced apart from each other on a target layer, wherein the lengths of the first line portions are parallel to a first spacer and the first line portions and a first bending portion that is connected to the first line portions and protrudes from the first line portions in a second direction different than the first direction, wherein the first line portions extend in opposite 

The closest prior arts on record are Wu (US-9153535-B1), Kodama (US-20140131879-A1), Yen (US-20160181110-A1), Hung (US-9847339-B2) and Nagashima (US-20150179563-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 4-10 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-10 have been considered but are moot due to the application being in condition for allowance.

	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897